Citation Nr: 1629646	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a spinal disorder, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to May 1970, February 1973 to February 1975, and April 1977 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In August 2015, the Board denied the Veteran's claim.  He appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, pursuant to a Joint Motion for Remand (JMR) dated that same month, the Court remanded the claim to the Board for readjudication.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability.  He argues that his back disability is due to the service connected residual scar of gunshot wound of the right scar, and/or right hip and knee degenerative joint disease (DJD).  

The Veteran was afforded a VA examination in June 2010.  At the time, the examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not caused by the service connected residual scar of gunshot wound of the right scar, and/or right hip and knee degenerative joint disease (DJD).  However, an opinion as to whether the degenerative disc disease of the lumbar spine was aggravated by the service connected disabilities was not provided.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439   (1995).

On remand, a new medical opinion should be obtained as to the relationship, if any, between the claimed back disability and the service connected residual scar of gunshot wound of the right scar, and/or right hip and knee DJD.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any lumbar spine disability currently found, to include DDD of the lumbar spine.  The claim file should be made available to the examiner for their review and the examination report must state that a review of the file was conducted.  After an interview of the Veteran and a full examination, the examiner should identify all currently found lumbar spine disability.  For all identified disabilities, the examiner should provide an opinion as to whether the disability was caused by and/or aggravated by the service connected residual scar of gunshot wound of the right scar, and/or right hip and knee DJD.  A complete rationale for all opinions rendered should be provided.  

If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




